      Case 2:20-cv-03044-LMA-DPC Document 51 Filed 06/17/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

RICHARD I. MILLER                                                  CIVIL ACTION

VERSUS                                                             NO. 20-3044

TOURO INFIRMARY                                                    SECTION: “I” (2)


              This Court has been advised that the above-captioned case has settled. U.S.

Magistrate Judge Donna Phillips Currault and counsel are thanked for their assistance.

              New Orleans, Louisiana, this 16th day of June, 2021.



                                                 ___________________________
                                                 LANCE M. AFRICK
                                                 UNITED STATES DISTRICT JUDGE
